J-A32023-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE    INTEREST    OF:    S.O.C.B.,   A      IN THE SUPERIOR COURT OF
MINOR                                                 PENNSYLVANIA


APPEAL OF: V.B., MOTHER                         No. 1595 EDA 2014


               Appeal from the Order entered April 28, 2014,
       in the Court of Common Pleas of Philadelphia County, Family
   Court, at No(s): CP-51-AP-0000022-2014; CP-51-DP-0002145-2011,
                         FID: 51-FN-004059-2011

IN THE INTEREST OF: S.O.B., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: V.B., MOTHER                         No. 1596 EDA 2014


              Appeal from the Decree entered April 28, 2014,
       in the Court of Common Pleas of Philadelphia County, Family
   Court, at No(s): CP-51-AP-0000023-2014; CP-51-DP-0002144-2011,
                         FID: 51-FN-004059-2011

BEFORE:    PANELLA, OLSON, and FITZGERALD*, JJ.

MEMORANDUM BY OLSON, J.:                          FILED JANUARY 26, 2015

     V.B., (hereinafter “Mother”), appeals from the decrees entered on April

28, 2014, that granted the petition filed by the Philadelphia County

Department    of   Human    Services   (hereinafter   “DHS”)   to   involuntarily

terminate her parental rights to her minor, female children, S.O.C.B., and

S.O.B., who were both born in August 2011 (hereinafter “the Children”),

pursuant to section 2511(a)(8) and (b) of the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(8) and (b), and from the orders changing the permanency goal


* Former Justice specially assigned to Superior Court.
J-A32023-14


for the Children to adoption, pursuant to section 6351 of the Juvenile Act, 42

Pa.C.S.A. § 6351.1 We affirm.

      As the trial court has ably explained, the underlying facts in this case

are as follows:

        On October 24, 2011, DHS received a General Protective
        Service [(hereinafter “GPS”)] report, alleging that Mother
        had given birth to triplets at Albert Einstein Medical Center.
        . . .   [The GPS report further alleged that S.O.C.B.,]
        S.O.B.[,] and a third sibling were born at 33 weeks
        gestation[] and that the third sibling was transferred to St.

1
   At the hearing, DHS moved to terminate Mother’s parental rights with
regard to section 2511(a)(8) and (b).         N.T. Hearing, 4/28/14, at 85.
Although the trial court’s decree provides that Mother’s parental rights to the
Children were terminated under section 2511(a)(1), (2), (5), (8), and (b), in
its opinion entered on July 23, 2014, the trial court stated that Mother’s
parental rights were terminated under section 2511(a)(8) and (b), only.
Trial Court Opinion, 7/23/14, at 5, 8, and 10. The trial court also stated that
the Children’s father, B.G. (hereinafter “Father”), lives in Africa, and his
whereabouts had been unknown to DHS. Id. at 1-2 and 4. At the
commencement of the hearing on the petition to involuntarily terminate
Mother’s parental rights, the trial court excused the counsel who had been
appointed to represent Father, as he had not been served with notice of the
petition, and the trial court established a new hearing date as to the
termination of Father’s parental rights. See N.T. Hearing, 4/28/14, at 9-16.
Mother’s counsel stated that she had discovered a week before the hearing
on the termination of Mother’s parental rights that Father had moved from
Benin to Nigeria, and that counsel had obtained Father’s address. Id. at 9.
At the termination hearing regarding Mother’s parental rights, Mother
indicated she lived in Benin, Africa when she became pregnant, and that
Father currently resides in Nigeria, Africa. Id. at 64. On April 28, 2014, the
trial court entered an order bifurcating the termination of parental rights
petition as to Father, and continuing the hearing on the termination of
Father’s parental rights to July 21, 2014. Father is not a party to this
appeal. See also In re Burns, 379 A.2d 535, 541 (Pa. 1977) (“[n]othing in
the Adoption Act requires that an agency, which has assumed custody of a
child, must establish grounds for the involuntary termination of both
parents, before it can obtain such a decree as to either. When an agency
having custody of a child petitions for termination of parental rights, the
rights of the respective natural parents must be determined independently”).
                                     -2-
J-A32023-14


       Christopher’s Hospital Neonatal Intensive Care Unit
       [(hereinafter “NICU”)] for further medical treatment. The
       report also alleged[:]    that Mother would be receiving
       nursing assistance at home until the Children were two
       years old; that Mother [had] been leaving the Children in
       the care of various family friends; that [the] Children were
       presently with a family friend [named] K.S.; that Mother
       was not going to her Women, Infants[,] and Children
       [(hereinafter “WIC”)] appointments; that Mother was not
       providing K.S. with financial support and the Children’s
       medical cards through the Department of Public Welfare [];
       and[,] that Mother was not visiting the third sibling at [the]
       St. Christopher’s Hospital [NICU].       The report further
       alleged that [the] Children’s father resided in an unknown
       location in Africa. It was alleged that Mother ha[d] not
       taken [the] Children for medical treatment and that both
       Children were suffering from colds.         This report was
       substantiated.

       On October 25, 2011, DHS visited K.S. at her home. K.S.
       [informed DHS:] that the Children had been in her care
       since the beginning of October[] 2011; that she allowed
       Mother and [the] Children to reside in her home because
       they were homeless; that Mother was not financially
       supporting the Children; that Mother was not involved with
       the Children’s care; that Mother left the home for hours or
       days at a time; and[,] that Mother had missed a WIC
       appointment and the Children had not received WIC
       formula. DHS left a message with K.S. requesting that
       Mother contact DHS.

       On October 26, 2011, DHS learned that Mother had visited
       the third child on October 25, 2011. . . . On October 26,
       2011, Mother admitted to DHS[:] that she had not been
       providing proper care to [the] Children; that she was
       homeless; and[,] that she did not have a plan for the
       Children’s care. Mother stated that she did not have any
       family members to care for [the] Children. On October 26,
       2011, DHS obtained an order of protective custody [] for
       the Children[] and they remained in the care of K.S. On
       October 26, 2011, DHS visited Mother. Mother stated to
       DHS that she did not want K.S. to continue to care for the
       [C]hildren. [As a result,] DHS placed the Children in foster
       care through Children’s Choice, Inc.       The third child

                                   -3-
J-A32023-14


       remained hospitalized. The identity of and whereabouts of
       [the] Children’s father was unknown to DHS at that time.
       Mother refused to disclose Father’s name or contact
       information to DHS and stated that Father resided in Africa.

       At the shelter care hearing held on October 28, 2011, the
       [order of protective custody] was lifted and [the] Children’s
       temporary commitment to DHS was ordered to stand.
       Mother was referred to the Clinical Evaluation Unit [] for a
       drug screen and dual diagnosis assessment. On October
       31, 2011, Mother tested positive for marijuana at the
       [Clinical Evaluation Unit]. On November 4, 2011, the [trial]
       court found the Children to be dependent and fully
       committed them to DHS. [The c]ourt ordered the Children
       to be placed in the care of a family friend, [named] D.B.,
       and [the court ordered] that Mother [was permitted to]
       have weekly supervised visitation with the Children. . . .

       On January 24, 2012, the [trial] court took notice that
       Mother was compliant with the permanency plan. Mother
       was awarded weekly[] supervised visits at the agency and
       liberal supervised visits in the home of D.B. The [trial]
       court ordered Mother to attend the Achievement
       Reunification Center [(hereinafter “ARC”) and to continue
       her] parenting classes, GED classes, employment, and
       visit[ation].   DHS was ordered to assist Mother with
       housing. . . .

       On April 20, 2012, the third child died as a result of birth
       defects.

       On April 23, 2012, a Family Service Plan [(hereinafter
       “FSP”)] meeting was held.        The Children’s permanency
       objectives were to return to [Mother]. The FSP parental
       objectives were:     to provide adequate and safe living
       conditions; to provide [the] Children with supervision at all
       times; to meet [the] Children’s daily basic needs[,]
       including [providing the Children with] food and clothing[]
       and [to] correct or stabilize [the Children’s] physical health,
       vision, hearing, or dental problems; and[,] to facilitate
       reunification by complying with appropriate services and
       recommendations.      Mother participated in the FSP and
       signed the document on April 24, 2012. On April 24, 2012,
       the [trial] court took notice that Mother was substantially

                                    -4-
J-A32023-14


       compliant with the permanency plan.        The [trial] court
       ordered that Mother’s visitation [was to] continue as
       previously ordered and that she be re-referred to ARC.

       On July 17, 2012, the [trial] court took notice that Mother
       had shown minimal compliance with the permanency plan.
       The [trial] court ordered that Mother continue with
       supervised visits in the foster home and that her
       unsupervised community day visits be suspended. The
       [trial] court took notice that Mother had reconnected with
       ARC and that she had been referred to [the] Achieving
       Independence Center [(hereinafter “AIC”)]. Mother was
       ordered to continue to participate and comply with ARC and
       AIC. Mother resided with her father at the time of the
       hearing. . . .

       On October 15, 2012, the [trial] court took notice that
       Mother continued to be minimally compliant with the
       permanency plan. The [trial] court took notice of [the]
       Children’s [father’s] name and that he resided in Africa.
       The [trial] court ordered that [Mother’s] agency supervised
       [] visits [] may be modified to overnight, prior to the
       Children’s next hearing, if appropriate. Liberal supervised
       visits in the home of the foster parents were ordered to
       stand. . . .

       On October 26, 2012, [an] FSP meeting was held. . . .
       Mother did not attend this meeting.

       On or around January 14, 2013, DHS learned that Mother
       was no longer residing in the home of her father and that
       she did not have stable housing. Mother was unable to
       work on her educational goals due to [her] lack of a stable
       residence. On January 14, 2013, the [trial] court ordered
       that Mother be referred to the Behavioral Health System for
       a consultation or evaluation specifically for grief counseling.
       ...

       On February 4, 2013, [an] FSP meeting was held. The FSP
       parental objectives were: to provide adequate and safe
       living conditions; to stabilize [Mother’s] mental health
       problems; to learn and understand age appropriate behavior
       and expectations for [the C]hildren; to maintain
       relationship[s] between parent and child through regular

                                    -5-
J-A32023-14


       visitation and participation in placement activities; to obtain
       and complete job training and/or seek and maintain
       employment; to correct or stabilize physical health, vision,
       hearing, or dental problems; and[,] to facilitate reunification
       by      complying     with     appropriate    services     and
       recommendations. Mother attended [the FSP meeting and]
       signed the FSP. [Father’s] whereabouts were unknown to
       DHS.

       On April 16, 2013, the [trial] court took notice that Mother
       was in moderate compliance with her FSP objectives and
       that DHS was willing to give her additional time to complete
       her FSP parental objectives. The [trial] court ordered [that]
       Mother’s supervised [] visits [were] to continue and that
       planned unsupervised visits shall occur in the community;
       however, Mother would have to submit a planned activity to
       DHS once a week in advance of the visits. The [trial] court
       referred Mother to [the Behavioral Health System] for
       consultation. . . .

       On July 15, 2013, the [trial] court took notice that Mother
       was in substantial compliance and ordered her visits to
       continue as arranged. DHS was ordered to make outreach
       to [the] Children’s father. . . .

       On October 7, 2013, the [trial] court took notice that
       Mother was in minimal compliance with the permanency
       plan. The [trial] court took notice that Mother had visited
       [the] Children sporadically. The concurrent plan for the
       [C]hildren was adoption. Mother had failed to comply with
       her objectives designed to facilitate reunification with her
       Children.     Mother had failed to visit the Children
       consistently. The outcome of the visits depend[ed] entirely
       on Mother’s mood. She struggle[d] to concentrate on the
       Children when she [did] visit.      [At the time,] Mother
       reside[d] at Eddy’s House, a nine[-]month program that
       assists with housing[,] GED, and employment. Father []
       failed to parent the Children. Father’s whereabouts were
       unknown to DHS; however, Mother stated that [Father]
       reside[d] in Benin, Africa.

       [On January 14, 2014, DHS filed petitions to involuntarily
       terminate both Mother’s and Father’s parental rights to the
       Children. With respect to Mother, DHS sought to terminate

                                    -6-
J-A32023-14


        her parental rights pursuant to section 2511(a)(8) and (b)].
        ...

        The [trial] court found Mother [minimally compliant on her
        FSP objectives] in the permanency review hearing[] that
        took place [on] January 31, 2014[.]

Trial Court Opinion, 7/23/14, at 1-5 (some internal capitalization omitted).

      On April 28, 2014, the trial court held an evidentiary hearing on DHS’s

petition to involuntarily terminate Mother’s parental rights. At the hearing,

DHS presented the testimony of Courtney Ransome, its social services

manager assigned to the family. N.T. Hearing, 4/28/14, at 20. DHS also

presented the testimony of Adrianna Garcia, who is employed by Children’s

Choice as the agency caseworker. Id. at 37. Finally, Mother testified on her

own behalf. Id. at 52.

      Of note, during the hearing, Mother testified that she is still unable or

unwilling to care for the Children. As Mother testified:

        Q: [] And as far as the children are concerned, would it be
        your preference today that the children be reunified with
        you or that they go to live with their father in Nigeria?

        A: Honestly –

        Q: What is it you’re looking to have happen?

        A: Honestly, I’m not going to sit here and lie. No, I do not
        think my children should be with me at this very second
        today because at the end of the day, I’m 20. I’m still trying
        to get my life together. I’m still trying to finish school. I’m
        still trying to maintain the person that I am. I’m still trying
        to find me.

N.T. Hearing, 4/28/14, at 71.


                                     -7-
J-A32023-14


      Further, during the hearing, DHS social services manager Courtney

Ransome testified: that Mother has been minimally compliant with her FPS

goals; that “Mother has not made any substantial progress towards

alleviating the circumstances that necessitated the original placement;” that

the Children would not suffer irreparable harm if Mother’s parental rights

were terminated; and, that the Children would suffer serious harm if they

were removed from the foster mother’s home. Id. at 22-23, 26-27, 29, and

50.   Children’s Choice caseworker Adrianna Garcia also testified that the

foster mother is willing to adopt the Children and that adoption would be in

the Children’s best interests. Id. at 41.

      On April 28, 2014, the trial court entered its decrees involuntarily

terminating Mother’s parental rights to the Children pursuant to section

2511(a)(8) and (b), and changing their permanency goal to adoption

pursuant to section 6351 of the Juvenile Act.      On May 23, 2014, Mother

timely filed a notice of appeal, along with a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      In her brief on appeal, Mother raises four issues, as follows.

        1. Did the trial court commit an error of law and abuse of
        discretion by involuntarily terminating [Mother’s] rights and
        changing the goal for [the Children] to adoption where
        [DHS] failed to prove by clear and convincing evidence that
        grounds for termination existed under 23 Pa.C.S.A.
        § 2511(a)(8)?

        2. Did the trial court commit an error of law and abuse of
        discretion by involuntarily terminating [Mother’s] parental
        rights and changing the goal for [the Children] to adoption

                                     -8-
J-A32023-14


        where the reasons for termination were environmental
        factors beyond [Mother’s] control?

        3. Did the trial court commit an error of law and abuse of
        discretion by involuntarily terminating [Mother’s] parental
        rights and changing the goal for [the Children] to adoption
        where [DHS] failed to prove by clear and convincing
        evidence that involuntar[y] termination [of Mother’s]
        parental rights would best serve the emotional needs and
        welfare of [the Children] under 23 Pa.C.S.A. § 2511(b)?

        4. Did the trial court commit an error of law and abuse of
        discretion by involuntarily terminating [Mother’s] parental
        rights and changing the goal for [the Children] to adoption
        without fully considering the impact of termination on the
        emotional needs and welfare of [the Children]?

Mother’s Brief at 3-4.2

      In her brief, Mother asserts that she is a 20-year-old, single mother

who, without any familial support, remedied all of the conditions that led to

the placement of the Children, except for her housing situation.         See

Mother’s Brief at 15. Mother claims that, because of her poverty, she was

unable to remedy her lack of stable housing despite her best efforts.    Id.

Mother asserts that her inability to obtain adequate housing was beyond her

control, as she could not maintain permanent and suitable housing despite

her completing the DHS-recommended housing course, residing in the

shelter to which she was referred by AIC, and maintaining employment. Id.

2
 We observe that Mother subtly changed the issues from those stated in her
concise statement, but we find that she sufficiently preserved her issues for
our review. Cf. Krebs v. United Ref. Co., 893 A.2d 776, 797 (Pa. Super.
2006) (holding that any issue not set forth in or suggested by an appellate
brief’s statement of questions involved and concise statement is deemed
waived).


                                    -9-
J-A32023-14


at 16.     Mother urges that the termination is improper, as she has

accumulated savings that will enable her to eventually secure suitable

housing. Id.

     Mother alleges that, although the Children were removed from her

care and custody at the age of ten weeks, she has cultivated a strong

emotional bond with them, and has assumed an important role in their lives.

Id. at 15.     Mother urges that the Children could benefit from the love,

affection, and support that she can provide them in the future. Id.

     Mother also contends that the record lacks clear and convincing

evidence that the termination of her parental rights best serves the needs

and welfare of the Children. Id. at 17. She relates this argument to section

2511(a)(8) and 2511(b). See id.

     We review an appeal from the termination of parental rights under the

following standard.

         [A]ppellate courts must apply an abuse of discretion
         standard when considering a trial court’s determination of a
         petition for termination of parental rights.            As in
         dependency cases, our standard of review requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by the
         record. In re: R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). If the
         factual findings are supported, appellate courts review to
         determine if the trial court made an error of law or abused
         its discretion.    As has been often stated, an abuse of
         discretion does not result merely because the reviewing
         court might have reached a different conclusion. Instead, a
         decision may be reversed for an abuse of discretion only
         upon     demonstration      of     manifest unreasonableness,
         partiality, prejudice, bias, or ill-will.


                                     - 10 -
J-A32023-14


        As [the Pennsylvania Supreme Court] discussed in R.J.T.,
        there are clear reasons for applying an abuse of discretion
        standard of review in these cases. [The R.J.T. Court]
        observed that, unlike trial courts, appellate courts are not
        equipped to make the fact-specific determinations on a cold
        record, where the trial judges are observing the parties
        during the relevant hearing and often presiding over
        numerous other hearings regarding the child and parents.
        Therefore, even where the facts could support an opposite
        result, as is often the case in dependency and termination
        cases, an appellate court must resist the urge to second
        guess the trial court and impose its own credibility
        determinations and judgment; instead [appellate courts]
        must defer to the trial judges so long as the factual findings
        are supported by the record and the [trial] court’s legal
        conclusions are not the result of an error of law or an abuse
        of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some internal

quotations omitted).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained:

        [t]he standard of clear and convincing evidence is defined
        as testimony that is so “clear, direct, weighty[,] and
        convincing as to enable the trier of fact to come to a clear
        conviction, without hesitance, of the truth of the precise
        facts in issue.”

Id., quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section




                                    - 11 -
J-A32023-14


2511(a).   See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).

     In the case at bar, the trial court terminated Mother’s parental rights

under section 2511(a)(8) and (b). These subsections read:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                     ...

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement with
            an agency, 12 months or more have elapsed from the
            date of removal or placement, the conditions which led
            to the removal or placement of the child continue to
            exist and termination of parental rights would best serve
            the needs and welfare of the child.

                                     ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6), or (8), the court shall
     not consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     There is no dispute that the Children were out of Mother’s care and

custody for more than twelve months at the time of the hearing, as they

were removed from her care and custody on October 26, 2011, and the


                                    - 12 -
J-A32023-14


hearing on the termination petition, filed on January 14, 2014, was held on

April 28, 2014. Thus, as this Court has explained,

          [o]nce the 12–month period has been established, the court
          must next determine whether the conditions that led to the
          child's removal continue to exist, despite the reasonable
          good faith efforts of [the agency] supplied over a realistic
          time period. Termination under Section 2511(a)(8) does
          not require the court to evaluate a parent’s current
          willingness or ability to remedy the conditions that initially
          caused placement or the availability or efficacy of [the
          Agency] services.

In the Interest of K.Z.S., 946 A.2d 753, 759-760 (Pa. Super. 2008),

quoting In re Adoption of K.J., 936 A.2d 1128, 1133 (Pa. Super. 2007).

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by

competent evidence in the record. In re Adoption of S.P., 47 A.3d at 826-

827. The trial court properly considered the history of the case, including

Mother’s neglect as a parent to the Children, and her failure to complete the

FSP objectives, particularly the housing, mental health, and visitation

objectives, and determined that she would not remedy her failure to parent.

Trial Court Opinion, 7/23/14, at 8.

        The trial court also considered the best interests of the Children under

section 2511(a)(8). The trial court noted that Mother admitted that she was

unwilling or unable to assume her parental duties with regard to the

Children.    Trial Court Opinion, 7/23/14, at 8, citing N.T., 4/28/14, at 71.

Mother cannot now shift the blame to DHS for her failure to parent the


                                         - 13 -
J-A32023-14


Children. Accordingly, we find that the trial court’s determinations regarding

section 2511(a)(8) are supported by sufficient, competent evidence in the

record.

      After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)

are satisfied.   See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc). This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). Id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows.

          if the grounds for termination under subsection (a) are met,
          a court “shall give primary consideration to the
          developmental, physical and emotional needs and welfare of
          the child.” 23 Pa.C.S.A. § 2511(b). The emotional needs
          and welfare of the child have been properly interpreted to
          include “intangibles such as love, comfort, security, and
          stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012).
          In In re E.M., [620 A.2d 481, 485 (Pa. 1993), the
          Pennsylvania Supreme] Court held that the determination of
          the child’s “needs and welfare” requires consideration of the
          emotional bonds between the parent and child.            The
          “utmost attention” should be paid to discerning the effect on
          the child of permanently severing the parental bond. In re
          K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some internal corrections

omitted).

      With respect to this issue, the trial court concluded:



                                     - 14 -
J-A32023-14


       When asked about Mother’s compliance with her FSP
       objectives during the life of the case, [the] DHS social
       worker described compliance as minimal. In explaining the
       reasons for Mother’s level of compliance, [the] DHS [social]
       worker testified that[:] Mother’s housing is still unstable[;]
       Mother’s mental health [issues have] not been addressed[;]
       Mother’s visitation has been inconsistent[; and,] Mother is
       not currently attending mental health treatment[] and she
       has [historically] been inconsistent with [receiving mental
       health treatment]. . . . Mother’s lack of compliance with her
       mental health [treatment] constitutes a major concern due
       to Mother’s admission of her own current incapability to
       assume her parental role and duties. Consequently, the
       record clearly establishes that Mother's parental rights were
       not solely terminated based on environmental factors. . . .

       The testimony of the social workers established that
       termination of [Mother’s] parental rights is in the best
       interest of the Children. The Children do not depend for
       their needs on the biological Mother. Furthermore, the
       testimony demonstrates that the Children would not suffer
       irreparable harm[] if Mother’s parental rights were
       terminated. [The] Children are attached to the[ir] foster
       mother because she is the primary caretaker that has been
       with them since the Children were placed in care. [The]
       Children did cry for their foster mother, the first time they
       were left in day care.        No maternal bond exists with
       Children’s biological Mother as the[ Children] do not seek
       her to satisfy their needs and the Children do not refer to
       her as “Mother” during visitations. In one of the last visits,
       [the] Children did cry and were a bit sad when Mother left
       but they did not cry for [very] long. In previous visits,
       before leaving, [the] Children hugged their biological Mother
       and then went back to what they were doing before she left.
       [The] Children recognize Mother to play, but not to be the
       primary caregiver.      There is a bond, but it is not a
       parent/child bond.      The foster [m]other has a strong
       influence on the Children and provides for all their needs.
       [Further, during the April 28, 2014 termination of parental
       rights hearing, Children’s Choice caseworker Adrianna
       Garcia testified that the foster mother is willing to adopt the
       Children and that the adoption would be in the Children’s
       best interests]. . . .


                                   - 15 -
J-A32023-14


        The trial court determined that the testimony from DHS and
        agency workers was credible.        Consequently, the court
        found it to be in the best interest of the Children to change
        the goal to adoption, and the bond between Mother and
        Children can be severed without irreparable harm.

        For the aforementioned reasons, the [trial] court finds that
        DHS met its statutory burden by clear and convincing
        evidence to terminate the parental rights of Mother
        pursuant to 23 Pa.C.S.A. § 2511(a) (8) and (b). The court
        also finds that it will not cause irreparable harm to the
        Children to sever any bond, and it is in the best interest of
        the Children since it would best serve their emotional needs
        and welfare.

Trial Court Opinion, 7/23/14, at 8-10 (internal record citations omitted).

      The trial court found that the foster mother, not Mother, has provided

for the Children’s developmental, physical, and emotional needs and welfare,

and that Mother will not be able to provide for their needs.       Trial Court

Opinion, 7/23/14, at 9.   Further, there was sufficient, competent evidence

from which the trial court properly found that the Children’s primary

attachment is with the foster mother, and there is no parental bond between

the Children and Mother. Id. We have stated that, in conducting a bonding

analysis, the court is not required to use expert testimony, but may rely on

the testimony of social workers and caseworkers.       In re Z.P., 994 A.2d

1108, 1121 (Pa. Super. 2010). This Court has observed that no bond worth

preserving is formed between a child and a natural parent where the child

has been in foster care for most of the child’s life, and the resulting bond

with the natural parent is attenuated. In re K.Z.S., 946 A.2d 753, 764 (Pa.

Super. 2008).

                                    - 16 -
J-A32023-14


      A parent’s own feelings of love and affection for a child, alone, will not

preclude termination of parental rights. In re Z.P., 994 A.2d at 1121. We

stated in In re Z.P., a child’s life “simply cannot be put on hold in the hope

that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of [her] child is converted, upon the failure to fulfill []

her parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her   potential     in   a   permanent,   healthy,   safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004).

      As there is competent evidence in the record that supports the trial

court’s credibility and weight assessments regarding the Children’s needs

and welfare, and the absence of any positive bond with Mother that, if

severed, would cause the Children to be irreparably harmed, we conclude

that the trial court did not abuse its discretion in terminating Mother’s

parental rights to the Children with regard to section 2511(b).            See In re

Adoption of S.P., 47 A.3d at 826-27.                       Accordingly, we affirm the

termination decrees and the goal change orders.3

      Decrees and orders affirmed.


3
   Mother does not support her contention regarding the change of
permanency goal to adoption with any discussion or citation to statutory or
case law. Mother has thus waived any challenge to the change of goal to
adoption. See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (“where
an appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful
fashion capable of review, that claim is waived.”).
                                         - 17 -
J-A32023-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/26/2015




                          - 18 -